Title: To Thomas Jefferson from George Jefferson, 7 September 1801
From: Jefferson, George
To: Jefferson, Thomas


Dear Sir
Richmond 7th. Septr. 1801
Previous to the receipt of your letter I was applied to by Mr. Heth respecting Coal; he had been informed by a Mr. Davidson of Washington that you would require a supply, and who recommended his furnishing you—which he appears anxious to do. he readily consented to let you have large pick’d coal, and that, at his usual price of 1/. delivered at the landing. I am sorry however to add that from his apparently compliant, and really heedless disposition, he is generally apt to make almost any promise that may be required of him, without afterwards paying much regard to its performance—and to which I fear he would in the present instance be further stimulated, from his necessitous situation, & consequent eagerness to make sales. for these reasons I made application to Mr. Graham who might be depended on, and whose Coal is equal to Heth’s; but he would not on any terms consent to pick it. there are several other Coal-dealers here, but none who have it of equal quality to these two—there is a person in Manchester whose Coal is altogether large; but so very inferior in quality that he cannot sell it, nothwithstanding the partiality of almost every one for that which is large: indeed I am told, (and it appears to be reasonable) that the best Coal is most apt to be fine; as that which is rich and good is most subject to be broken.
I am inclined to think, taking every thing into consideration, that your best plan will be to get Davidson, who is Heths agent, to deliver you Coal in Washington—stipulating if it is not such as you approve of when you see it, that you are not to be bound to receive it. if you cannot do this, and think proper to run the risk here, I will of course do as well as I can.
I inclose your acct. by which you will find there is a balance due you of £599.8.10. You will observe that we have charged freight on some Tobo. from Milton contrary to custom—this was owing to our having been directed to pay it by Mr. Garrett who sent it down. there is likewise I notice a charge for freight of two Casks to Milton, which I suppose was paid in consequence of some particular circumstance.
The freight of the chairs I imagine you will think with me is enormous! I think it would be better if you have many things sent round in future, to direct your correspondents to agree on the freight, instead of filling up the bills of lading to be paid “as customary” as they generally do; for if they were to fix on the freight, the Captains would always be glad to engage at what it was really worth—and sometimes indeed when it was scarce, even at less; whereas if it is left to be settled here they almost universally charge too much, calculating that sooner than have a noise, or perhaps a law suit, the merchant will submit to the imposition.
You will find a charge of 48/. paid M. Jones which he promises to return, as he says that you paid it to his collector without his knowledge.
I am Dear Sir Your Very humble servt.
Geo. Jefferson
